DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 10/28/22 have been fully considered but they are not persuasive.
The examiner respectfully disagrees with applicant’s assertion that Yokomizo fails to disclose or suggest biasing each of a supply bobbin and a winding bobbin by elastic pieces in a rotational axis direction of the supply bobbin and the winding bobbin toward rotation restricting portions, wherein in each of a supply bobbin storage portion and a winding bobbin storage portion, an opening is provided in one side surface forming an end portion of an enclosure in the rotational axis direction and the elastic piece is provided.
As detailed below, Yokomizo teaches a supply bobbin 4 and a winding bobbin 5 by elastic pieces 15 in a rotational axis direction of the supply bobbin 4 and the winding bobbin 5 toward rotation restricting portions 10.  Fig 8 shows how elastic piece push the bobbin along their axial direction towards restricting portion 10 in each of the bobbin storage portions, defined by the portion of the enclosure storing the bobbins.  Further, in Fig. 8, the opening 13 is provided in one side surface forming an end portion of an enclosure, as 13 is formed in a wall having one side surface forming an end portion of the enclosure 1 in the rotational axis direction of the bobbin and the elastic piece is provided.  As the end portion is created by the one side surface and within this end portion resides the elastic piece 15.  Further, applicant’s have provided Fig. 7 with respect to arguing the direction of the bent elastic piece.  The examiner would like to point out the rejection relies on Fig. 8, which depicts the elastic piece bending downward in a perpendicular direction to the rotational axis of the bobbins.  The examiner is not persuaded by applicant’s arguments.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8, 11 and 12 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokomizo (5,110,228).

	With respect to claim 1, Yokomizo teaches in Fig. 1 an ink cassette (1 and 2) comprising: a supply bobbin (4) on which an ink ribbon (3) is wound; a winding bobbin (5) for winding up the ink ribbon (3) fed from the supply bobbin (4); and an enclosure (1) including a supply bobbin storage portion (i.e. a right side of enclosure 1 of Fig. 2 which stores reel 4) that rotatably stores the supply bobbin (via bearing portion 12) and a winding bobbin storage portion (i.e. a left side of enclosure 1 of Fig. 2 which stores reel 5) that rotatably stores the winding bobbin (via bearing 12), wherein in each of the supply bobbin storage portion (the right side of the enclosure 1 of Fig. 2 which stores reel 4) and the winding bobbin storage portion (i.e. the left and right portions of the enclosure 1), an elastic piece (15, Fig. 8) and a rotation restricting portion (10) are provided, the supply bobbin (4) and the winding bobbin (5) are capable of moving in a rotational axis direction (as biased by the elastic piece 15 when the cassette is not in operation), and each has a rotation-restricted portion (8), and the supply bobbin (4) and the winding bobbin (5) are each biased by the elastic pieces (15) in the rotational axis direction of the supply bobbin (4) and winding bobbin (5) toward the rotation restricting portions (10), and the rotation-restricted portions (8) engage with the rotation restricting portions (10) and restrict rotation of the supply bobbin (4) and the winding bobbin (5), wherein in each of the supply bobbin storage portion (i.e. the right side of enclosure 1 of Fig. 2 which stores reel 4) and the winding bobbin storage portion (i.e. the left side of enclosure 1 of Fig. 2 which stores reel 5), an opening (13) is provided in one side surface (i.e. surface where 13 is located in Fig. 8) forming an end portion of the enclosure (i.e. as the one side surface where 13 is formed in an end portion of the enclosure 1) in the rotational axis direction (of the bobbins 4 and 5) and the elastic piece (15) is provided within the opening (as elastic piece 15 is provide within the space created by the opening 13, therefore beardly reading on “within”), and the rotation- restricting portion (10) is provided on an inner side of another side surface (i.e. an inner side of another side surface where bearings 12 are formed) of the enclosure (as seen in Fig. 8), wherein the one side surface (i.e. the side surface where 13 is located in Fig. 8) of the enclosure (1) is substantially orthogonal (as the side surface is perpendicular) to rotational axes of the supply bobbin (4) and the winding bobbin (5), the elastic piece (15) is formed with a bent portion (forming the U-shape of the 15) that bends (downward) in a direction substantially orthogonal to a direction (along the axes of both 4 and 5) in which the elastic piece (15) biases the bobbin (4 and 5).

	With respect to claim 2, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein each of the elastic pieces (15) is provided as part of the one side surface (i.e. the side surface where 13 is located in Fig. 8) of the enclosure (as seen in Fig. 8)
	
	With respect to claim 3, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the bent portion is bent at greater than or equal to 90 degrees (as the bent portion of 15 is 90º, as seen in Fig. 8).

	With respect to claim 4, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein the elastic pieces (15) bias the supply bobbin (4) and the winding bobbin (5) by contacting corresponding tip ends (11) of the supply bobbin (4) and the winding bobbin (5) on the one side surface side in the rotational axis direction (like seen in Fig. 5, 9 or 10).

	With respect to claim 6, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein a projection portion (17) that projects from the side surface (as seen in Fig. 5) is provided in a periphery of each of the openings (13) in the one side surface of the enclosure (Col. 4 lines 5-11).

	With respect to claim 8, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein each of the elastic pieces (15) has an inclined surface (seen in Fig. 9) inclined toward an interior of the enclosure (as seen in Fig. 9).
	With respect to claim 11, Yokomizo teaches in Fig. 1 the ink cassette (1 and 2) wherein when the ink cassette (1 and 2) is mounted in a printer (Col. 2 lines 35-42), the rotation- restricted portions (8) disengage from the rotation restricting portions (10) by the supply bobbin (4) and the winding bobbin (5) being moved, by a member (16) of the printer (Col. 3 lines 21-31), toward the one side surface of the enclosure (1) in which the elastic pieces (15) are provided.

	With respect to claim 12, Yokomizo teaches in Fig. 1 a printer (Col. 2 lines 35-42) in which an ink cassette (1 and ) can be mounted and removed, the ink cassette (1 and 2) comprising: a supply bobbin (4) on which an ink ribbon (3) is wound; a winding bobbin (5) for winding up the ink ribbon (3) fed from the supply bobbin (4); and an enclosure (1) including a supply bobbin storage portion (i.e. a right side of enclosure 1 of Fig. 2 which stores reel 4) that rotatably stores the supply bobbin (via bearing portion 12) and a winding bobbin storage portion (i.e. a left side of enclosure 1 of Fig. 2 which stores reel 5) that rotatably stores the winding bobbin (via bearing 12), wherein in each of the supply bobbin storage portion (the right side of the enclosure 1 of Fig. 2 which stores reel 4) and the winding bobbin storage portion (i.e. the left and right portions of the enclosure 1), an elastic piece (15, Fig. 8) and a rotation restricting portion (10) are provided, the supply bobbin (4) and the winding bobbin (5) are capable of moving in a rotational axis direction (as biased by the elastic piece 15 when the cassette is not in operation), and each has a rotation-restricted portion (8), and the supply bobbin (4) and the winding bobbin (5) are each biased by the elastic pieces (15) in the rotational axis direction of the supply bobbin (4) and winding bobbin (5) toward the rotation restricting portions (10), and the rotation-restricted portions (8) engage with the rotation restricting portions (10) and restrict rotation of the supply bobbin (4) and the winding bobbin (5), wherein in each of the supply bobbin storage portion (i.e. the right side of enclosure 1 of Fig. 2 which stores reel 4) and the winding bobbin storage portion (i.e. the left side of enclosure 1 of Fig. 2 which stores reel 5), an opening (13) is provided in one side surface (i.e. surface where 13 is located in Fig. 8) forming an end portion of the enclosure (i.e. as the one side surface where 13 is formed in an end portion of the enclosure 1) in the rotational axis direction (of the bobbins 4 and 5) and the elastic piece (15) is provided within the opening (as elastic piece 15 is provide within the space created by the opening 13, therefore beardly reading on “within”), and the rotation- restricting portion (10) is provided on an inner side of another side surface (i.e. an inner side of another side surface where bearings 12 are formed) of the enclosure (as seen in Fig. 8), wherein the one side surface (i.e. the side surface where 13 is located in Fig. 8) of the enclosure (1) is substantially orthogonal (as the side surface is perpendicular) to rotational axes of the supply bobbin (4) and the winding bobbin (5), the elastic piece (15) is formed with a bent portion (forming the U-shape of the 15) that bends (downward) in a direction substantially orthogonal to a direction (along the axes of both 4 and 5) in which the elastic piece (15) biases the bobbin (4 and 5), the printer (Col. 2 lines 35-42) comprising a member (16) configured to, when the ink cassette (1 and 2) is mounted, cause the rotation-restricted portions (8) to disengage from the rotation restricting portions (10) by moving the supply bobbin (4) and the winding bobbin (5) toward the one side surface of the enclosure (1 and 2) in which the elastic pieces (15) are provided.

	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228) in view of Kaida et al. (7,151,555).

	With respect to claim 5, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding the elastic pieces are formed so that tip ends of the elastic pieces that bias the supply bobbin and the winding bobbin are wider than base portions of the elastic pieces.
	Kaida et al. teaches a similar cassette having an elastic piece (334/344 in Fig. 25) formed so that tip ends (337b/347b) of the elastic pieces (334/344) that bias a supply bobbin and a winding bobbin (302c and 303c) are wider than base portions (338/348) of the elastic pieces (as seen in Fig. 25).
	It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to modify the elastic pieces of Yomomizo to have the shape taught in Kaida et al. because Kaida et al. teaches such a shape aids in providing a smoothly guided thermal transfer sheet by preventing the sheet from touching an inner surface of the cassette, thereby improving the feeding of Yomomizo.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228) in view of Nakai et al. (7,808,518).
	
With respect to claim 7, Yokomizo teaches all that is claimed in the above rejection of claim 6, but remains silent regarding the projection portions are formed so tip ends of the projection portions project beyond positions of the elastic pieces in the rotational axis direction when the supply bobbin and the winding bobbin have moved toward the one side surface of the enclosure.
Nakai et al. teaches projection portions (42b) formed so tip ends of the projection portions (42b) project beyond positions of elastic pieces (44) in the rotational axis direction when a supply bobbin (21) and a winding bobbin (22) have moved toward the one side surface of the enclosure (when biased).
It would have been obvious to one of ordinary skill in the art before the effective filing of the instant invention to replace the projections of Yomomizo with the ones taught by Nakai et al. because Nakai et al. teaches such a modification ensures the bobbins remain locked in position, thereby preventing the ink sheet from slipping during non-use.

Claim(s) 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yokomizo (5,110,228).
	
	With respect to claim 9, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding a length of the supply bobbin storage portion and the winding bobbin storage portion in the enclosure in a direction orthogonal to the rotational axis direction is less than or equal to 20 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the length of the supply bobbin storage portion and the winding bobbin storage portion in the enclosure in a direction orthogonal to the rotational axis direction to be  less than or equal to 20 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the cassette is a proper size for its intended ribbon size.

	With respect to claim 10, Yokomizo teaches all that is claimed in the above rejection of claim 1, but remains silent regarding a width of the openings is less than or equal to 10 mm.
However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the width of the openings is less than or equal to 10 mm, since it has been held that discovering the optimum value of a result effective variable involves only routine skill in the Art.  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980).  Such a modification ensures the cassette is a proper size for its intended ribbon size.

Allowable Subject Matter
Claims 13 and 15-21 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tanizaki et al. (2019/0118554) which teaches a similar cassette having first and second connecting portions.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW G MARINI whose telephone number is (571)272-2676. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on 571-272-2149. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW G MARINI/            Primary Examiner, Art Unit 2853